Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 1 of 16 PageID #: 3454



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X

UNITED STATES OF AMERICA,


                      -against-
                                                                 16-Cr-403 (004) (JFB)

ELMER LOPEZ,

                            Defendant.
-------------------------------------------------------------X




                  DEFENDANT’S SENTENCING SUBMISSION




                                            Florian Miedel
                                            MIEDEL & MYSLIWIEC LLP
                                            80 Broad Street, Suite 1900
                                            New York, New York 10004
                                            (212) 616-3042
                                            fm@fmamlaw.com

                                            Joshua L. Dratel
                                            LAW OFFICES OF JOSHUA L. DRATEL, P.C.
                                            29 Broadway, Suite 1412
                                            New York, New York 10006
                                            212-732-0707
                                            jdratel@joshuadratel.com

                                            December 4, 2018
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 2 of 16 PageID #: 3455



                                    INTRODUCTION

       On March 26, 2018 Elmer Lopez pleaded guilty before Your Honor to count one

of the superseding indictment, which charged him with racketeering in violation of 18

U.S.C. § 1961(1)(5), and specific racketeering acts of aiding and abetting the murder of

Jose Pena and the attempted murder of John Doe. We submit this memorandum in

anticipation of Mr. Lopez’s sentencing, scheduled for December 18, 2018. The parties

agree that Mr. Lopez’s total offense level is 40, his criminal history category is I, and

that his applicable advisory sentencing guideline is 292-365 months’ incarceration.

There is no mandatory minimum sentence required.

       This Court has had occasion to impose sentence on numerous MS-13 members,

many of whom were convicted of committing unspeakable crimes. As a result, the

Court has presumably heard every story of hardship in El Salvador or Guatemala, and

has encountered virtually every imaginable nuance in culpability. And yet sentencing

must be individually tailored, and each individual defendant’s circumstances must be

independently considered. This is not an easy task, but we urge the Court to examine

with a fresh eye Elmer Lopez’s case, his background, his level of involvement, and his

conduct after his arrest. If one looks closely, there are factors present here that set

Elmer Lopez apart from other MS-13 gang members and should give the Court some

comfort that society has little to fear from Elmer Lopez in the future. They should also

reassure the Court that a sentence below the advisory guideline range is reasonable and

fair in this case, and achieves the statutory purposes of sentencing.




                                             2
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 3 of 16 PageID #: 3456



       Thus, for the reasons set forth below, including Mr. Lopez’s personal

characteristics, the role he played in the crimes he committed, the effort to avoid undue

sentencing disparities, and, importantly, his post-arrest rehabilitation, we respectfully

ask the Court to impose a sentence below 20 years. Such a lengthy term (almost

unimaginable for a 22-year-old) will be sufficient but not greater than necessary to

satisfy the aims of sentencing contained in 18 U.S.C. § 3553(a).




                              PERSONAL BACKGROUND1

Early Childhood

       Elmer Lopez was born on September 21, 1997 in San Salvador, El Salvador. The

first of two children born to the union of Xiomara Martinez and Edwin Lopez Nufio,

Elmer spent his infancy living in the home of his maternal grandmother, Ana Maria

Martinez. The relationship between Elmer’s parents was volatile. Mr. Nufio was an

aggressive alcoholic who was indiscriminate in his violence toward his wife and

children. After Elmer was born, Ms. Martinez found safety and stability in her mother’s

home and hoped to remain there. But the elder Ms. Martinez did not want the

responsibility of caring for her daughter and grandchild. Undeterred by Mr. Nufio’s

history of domestic violence, the elder Ms. Martinez forced Ms. Martinez and Elmer to

move in with Mr. Nufio when Elmer was one year old. When asked about her decision

to send her daughter and grandson to Mr. Nufio, the elder Ms. Martinez says, “He [Mr.


1This section, superficially covered in the PSR, is largely based on the mitigation work
performed by the mitigation specialist, Erik Mercer, LSCW.
                                               3
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 4 of 16 PageID #: 3457



Nufio] got himself into this, so they were his problem, not mine.” Soon after Ms.

Martinez moved in with Mr. Nufio, she became pregnant with Edwin, Elmer’s brother.

      Sporadically employed as a mechanic, Elmer’s father, Mr. Nufio, lived in a shed

behind his mother’s home. Without the space or means to support Ms. Martinez and

Elmer, Mr. Nufio was forced to rely on his mother, Marina Lopez, to house them. Ms.

Lopez resented their presence in her home, and Elmer and Edwin both remember their

paternal grandmother as a distant and sometimes hostile figure in their lives who did

little to address Mr. Nufio’s alcoholism and violent behavior. The apparent resentment

that Mr. Nufio felt about Ms. Martinez’s presence led to frequent, brutal beatings, often

in front of the children. Elmer recalls that his father would turn his rage toward him

and his brother if they attempted to intervene and protect their mother. Ms. Martinez is

circumspect in her discussions of the abuse that Elmer endured, but she describes it as

chronic and severe. Ms. Martinez recalls, for example, that Elmer and his brother both

were severely beaten as toddlers for crying while they were teething. Elmer remembers

that his mother sometimes set limits when the abuse happened directly in front of her,

but that she made no broader effort to protect them. As Elmer and Edwin got older,

Elmer bore the brunt of his father’s abuse – a dynamic that Edwin attributes to a

perception that Elmer was the weaker of the two. Edwin says, “Elmer was always a

breath away from violence.”

      When Elmer was nine years old, his mother fled to the United States, leaving

him and his brother in the care of Mr. Nufio and his family. Without Ms. Martinez’s

mediating presence, the neglect and abuse to which the boys were subjected escalated.

                                            4
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 5 of 16 PageID #: 3458



For Elmer, the toxicity of the environment was heightened by the fact that his

grandmother favored Edwin, something Elmer attributes to Edwin’s physical likeness

to their father. Elmer recalls that Ms. Lopez sometimes refused to feed him and that she

did not buy him basic necessities like she did for Edwin.

       Elmer was devastated by his mother’s abandonment of him and the fact that she

left him and his brother in such an abusive environment without even informing her

family in El Salvador of their vulnerability. When Edwin reflects on his mother’s

departure for the United States, he says, “She left us here so she could build another life

in New York. She didn’t do what a mother should do.”

       When Elmer eventually mentioned Mr. Nufio’s abusive behavior to his maternal

aunt, Rosa Martinez, she immediately arranged for the boys to live with her in their

grandmother’s former home. The fact that the two brothers accepted Rosa’s offer

enraged Mr. Nufio and his mother. They abruptly kicked Elmer and Edwin out of their

home and severed all contact. Edwin remembers this experience as one of his most

painful childhood memories. Edwin says,

       He [Mr. Nufio] beat us with anything he could get his hands on – tree
       branches, cables, belts, anything. But when he left us at Rosa’s, it was
       more painful than any of the beatings. He just said, ‘I don’t want to see
       you again. I’m leaving you here for good.’ And that was it. We never saw
       him again.
       Although the abandonment was painful for Elmer and Edwin, Rosa’s home was a

respite from the fear and uncertainty that they experienced while living with their

father. The familiarity of the home that once belonged to their grandmother was

comforting and Elmer recalls a brief period during which he was able to live without the

                                             5
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 6 of 16 PageID #: 3459



constant threat of attack. But the reprieve from fear was fleeting. Within two months of

their arrival, Rosa began receiving kidnapping threats by telephone, a not uncommon

experience in El Salvador. The caller threatened to abduct Elmer and Edwin unless

Rosa paid a large sum of money. As a consequence, Elmer and Edwin were forbidden to

leave the home, and everyone in the family lived in constant dread. Elmer says about

the experience,

       Someone must have been watching us because he knew who we were and
       where we went. He threatened my aunt if she called the police. She put
       mattresses against all the windows and kept us locked inside until he was
       arrested.
       The perpetrator of the kidnapping threats was arrested several weeks after the

initial threat was made. Yet, while the arrest removed the immediate threat, Elmer

recalls that nothing was ever the same again. Elmer and Edwin were no longer allowed

to leave the home alone. Rosa put severe restrictions on their activity outside of the

home and her anxiety remained palpable. The fear of attack that was once confined to

Elmer’s domestic space was now present outside the home as well. Elmer began having

nightmares and developed insomnia. He became hypervigilant when outside the house,

imagining that strangers were about to abduct him. Elmer recalls that he and his

brother became convinced that a black car in their neighborhood belonged to a

kidnapper and describes being terrified anytime they saw it drive by.

Late Childhood and Adolescence

       Elmer and Edwin remained with Rosa for six years after the kidnapping threats

ended. During this period, the neighborhood where they lived began to change. Elmer


                                             6
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 7 of 16 PageID #: 3460



began to notice young people he had not seen before. Some of the new neighborhood

arrivals had tattoos, which, Elmer recalls, was unusual at that time. Elmer says,

       I remember a guy showing up in town with a lot of tattoos. No one had
       tattoos then so I asked about him. People were saying that the tattooed
       guys coming into town were dangerous.
Elmer describes feeling a combination of fear and fascination about the new people he

began to see in around his home. When one of his friends explained that they were part

of a gang called MS-13, and that they offered protection, Elmer was intrigued.

       Fearful of the emerging gang presence around her neighborhood, Rosa urged her

sister to try to bring the boys to the United States. As a teenager, Elmer was spending

more time outside the home and Rosa felt he was at risk. A turning point for Rosa

occurred when Elmer was badly beaten up by gang members while in the neighborhood

where his girlfriend lived. Elmer describes the event as “very scary,” and says that he

did not return to the area again. Edwin believes that the assault made Elmer more of a

target for gang members. Edwin says,

       They [MS-13] started looking for Elmer. They looked at him more than
       me because people thought he wasn’t as smart. They thought he was easily
       influenced.
       Elmer, even more than his younger brother, suffered from the sense of

abandonment he felt. Even though his father beat him, at least his father had played a

role in his life. Now, as a teenager, neither his mother nor his father appeared to care

about him, or sought to protect him. It does not take a psychiatric evaluation to

recognize that Elmer’s loneliness, sense of abandonment, and resulting desperation to

be part of a group, to be protected (a need exacerbated by his diminutive size) – made


                                             7
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 8 of 16 PageID #: 3461



him more susceptible to pressure from the gang. Indeed, looking back, Elmer

acknowledges the lure of membership, protection and belonging that the gang offered

him, and that he so badly missed at home.2

Immigration to the United States

        When Elmer was sixteen years old, in part due to the increasing pressure Rosa

was placing on her, his mother arranged for him and his brother to travel to the United

States illegally. Elmer was scared to leave, and recalls pleading with this aunt to remain

in El Salvador, but says that he was given no choice. On November 5, 2014, Elmer and

Edwin were picked up and driven by car to a hotel in Guatemala City with three other

people. At 4:00am the following day, they were left under a highway where they

boarded a bus to Mexico City. While the beginning of the journey was smooth, Elmer

recalls that the conditions became increasingly harsh the further they traveled. Elmer

says,

        We traveled from Mexico City in the back of a pick-up truck with a tarp
        over us. There were so many people and we were all lying on top of each
        other and it was so hot. It was hard to breathe and we were so hungry.
        Elmer and Edwin crossed the border on a motorboat near Reynosa, Mexico and

then walked for three days through the desert. As the youngest members of the group,

Elmer remembers that he and Edwin had to work hard not to fall behind. The group

eventually arrived at a warehouse in Texas where they were divided up according to



2 The Court is undoubtedly aware of the social science literature and studies that correlate poor
outcomes – including criminal conduct and violence – for persons who are exposed to violence
in their youth. Here, Elmer experienced extreme violence both personally and as a witness in
El Salvador as a whole.
                                                8
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 9 of 16 PageID #: 3462



their ultimate destination. Elmer and Edwin arrived in New York a few days later by

car.

Life in New York

       The brothers’ adjustment to New York was difficult. Elmer recalls questioning

why their mother brought them to the United States at all because her demeanor did

not suggest that she wanted them in her home. Edwin says about his mother,

       A mother who doesn’t raise you won’t love you like a mother who did. My
       mom was never around to show us that she cared. She built a life for
       herself here instead – and she was not going to jeopardize it for us.
       Ms. Martinez had started a new family in the United States, unconnected to her

prior life and family in El Salvador, and Elmer felt that alienation keenly. He describes

a particular tension with Mr. Garcia, his mother’s new husband, whom he felt wanted

him out of the house. Edwin also observed that tension and believes that Mr. Garcia

effectively pushed Elmer to the streets with no objection from Ms. Martinez.

       Despite these difficulties, Elmer made a concerted and sincere effort to build a

productive life in the United States. Given a choice to go to school or to work, Elmer

chose to work. Within a few months of his arrival, he found a job as a dishwasher at

Applebee’s restaurant in Brentwood and soon earned the respect and admiration of his

co-workers and supervisors. Elmer began by working three days a week and was

quickly promoted to a full-time position. Elmer’s supervisor at Applebee’s, Osman

Garcia, describes Elmer as a “great worker,” and says that he was always punctual and

willing to work any shift on which he was needed.



                                            9
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 10 of 16 PageID #: 3463



       During the time period when he was working, Elmer generally avoided contact

with MS-13 members. He worked, and went home, and did not spend time hanging out

with other teenagers. He had arrived in the United States committed to get away from

the violence of El Salvador, and initially succeeded. About 18 months after his arrival in

the United States, however, Elmer decided to stop working and to go back to school.

He matriculated at Central Islip high school and, ironically, it was at the high school

where he fell back into the clutches of MS-13.




                       CIRCUMSTANCES OF THE OFFENSE

       Elmer Lopez was never a leader. He was a follower. During the attempted

murder of John Doe, Elmer sat in the backseat of the car while a fellow MS-13 member

in the front passenger seat fired a gun out of the car window at John Doe. For the

murder of Jose Pena, Elmer Lopez, who was not a member of the clique that carried out

the attack, tagged along and participated. He was friendly with some of the members of

the Freeport Locos clique, and was asked to assist in their effort to kill Jose Pena. He

did not plan the attack, he did not give orders, he did not recruit members – he

participated.

       However, as we all know, merely participating is not an excuse or a defense,

neither legal nor moral. Elmer Lopez, who was barely 18 years old during these events,

did not have the moral strength, the fortitude to resist the peer pressure of those he

considered to be his friends and supporters, closer to him than his own family. For


                                            10
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 11 of 16 PageID #: 3464



those significant failings, he now faces dire consequences. As noted above, there is a

multitude of reasons for Elmer’s behavior that summer of 2016, easily traceable back to

his childhood – the abandonment by his parents, his desperate desire to belong and to be

taken care of. Indeed, those reasons exist separate and apart from the difficulty of

detaching oneself from the gang, a gang that severely punished those who showed

weakness or sought escape from the gang life. When Elmer started attending high

school in Central Islip, he could no longer avoid the gang, which knew that he had been

a member briefly in El Salvador. Because the clique of which he had been a part in El

Salvador, Centrales Locos Salvatruchas (“CLS”), was not as active in Long Island as

other cliques, he was essentially pulled into service by more local cliques. He agreed

and followed, both because there was suddenly a network of young people who took him

in, “protected” him, provided him social comfort in a foreign country where he did not

speak the language and even his mother felt like a stranger to him – and because he felt

like he had no power to say no. When he was asked to participate in a gang mission, he

did so as a subordinate, not as a leader or even as an enthusiastic participant. As a

result, he was not given significant responsibility within the gang, but it was certainly

expected, indeed demanded, that he take part. Tragically, taking part included the

brutal killing of Jose Pena, a fellow gang member, an act that will haunt Elmer Lopez

for the rest of his life.




                                            11
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 12 of 16 PageID #: 3465



                         POST-ARREST REHABILITATION

      Many, if not most, MS-13 members remain committed to the gang once they are

incarcerated. The gang continues to offer protection within prisons, and dedicated gang

members continue to engage in acts of violence behind bars to further the actual or

perceived goals of the gang. Elmer Lopez is not one of those gang members. Ever

since his arrest in October 2016, he has attempted to distance himself from the gang and

from other incarcerated MS-13 members, at significant peril to himself. Instead, he has

dedicated himself to God and religion, where he has been able to find some of the

comfort and sense of belonging that he previously thought the gang could provide.

Attached is a letter from Elmer Lopez to the Court, in which he describes his turn to

religion. See Exhibit A. Based on our experience with Elmer Lopez over the last 18

months, that conversion appears genuine. He regularly goes to chapel, and speaks in

ways about his religion that are convincing and heartfelt.

      But Elmer Lopez has done more than “find” religion in prison; he has taken

proactive steps to change his life. For one, while this should not be out of the ordinary

but, in fact, is for MS-13 members, Elmer Lopez has incurred no infractions in jail. He

has never been sent to the SHU, and he has avoided all disciplinary problems that so

often plague other MS-13 members. Moreover, he has found work as an orderly at the

MDC where he has received consistently positive evaluations. See Exhibit B,

Evaluation. He has also enrolled in classes at the MDC, where options are limited. See

Exhibit C, Certificate of Completion.



                                            12
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 13 of 16 PageID #: 3466



       Elmer’s efforts to transform his life have not gone un-noticed by MS-13, and he

has faced constant pressure, harassment, and threats. It is almost impossible not to be

housed at the MDC with at least some other gang members, and resisting these threats

has been difficult. But Elmer Lopez has learned from the devastating consequences of

his prior willingness to follow and his prior lack of strength to resist pressure. In this

respect – whether through maturity, a development of a moral compass, or religion –

Elmer, too, has turned a corner. As difficult as it will be – indeed gang allegiance will

likely be even more prevalent in the prison where he will serve his sentence – he is

determined to leave that life behind and to continue on a path toward being a

productive, moral, member of society.




                                     CONCLUSION

       The senseless murder of Jose Pena is heartbreaking, as is Elmer Lopez’s

participation in it. Almost everyone involved were children, which is one of the

devastating realities of MS-13 and the violence it has propagated. The victims are

children, the perpetrators are children, and the horrific crimes are pointless. At the time

of Jose Pena’s murder, Elmer Lopez was 18 years old. As the Supreme Court has

observed,

       Our cases recognize that youth is more than a chronological fact. It is a
       time and condition of life when a person may be most susceptible to
       influence and to psychological damage. . . A lack of maturity and an
       underdeveloped sense of responsibility are found in youth more often than
       in adults and are more understandable among the young. These qualities
       often result in impetuous and ill‐considered actions and decisions.

                                             13
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 14 of 16 PageID #: 3467



Johnson v. Texas, 509 U.S. 350, 367 (1993) (internal citations and quotations omitted);

see also United States v. Singh, 877 F.3d 107, 117 n. 5 (2d Cir. 2017).

       One can readily measure the progression of Elmer Lopez from scared,

abandoned, physically abused child in El Salvador, to becoming a largely passive

member of MS-13, seeking the comfort and protection of the group, while trying to

avoid playing an outsized role in the gang. One can readily understand how these

factors, mixed together in an immature, traumatized, and youthful brain, could have led

Elmer Lopez to the clearing in the forest where Jose Pena was stabbed to death, feeling

that he had no choice but to participate.

       It is also clear that these facts do not diminish the extremely serious nature of the

offense, the need for just punishment, and the hope that a lengthy sentence will have a

deterrent effect on others walking down the same path. The difficult question before

Your Honor, however, is just how lengthy that sentence must be. Is 27 years, as

recommended by the Probation Department, the right number, or can it be some years

less and still accomplish these important goals?

       In analyzing that question, we urge the Court to consider Elmer Lopez’s post-

arrest conduct, because we believe it sheds a light on his state of mind and provides

some clue about the likelihood that he will emerge from prison rehabilitated, not

hardened. Shedding the MS-13 cloak of belonging and security is no easy task,

especially in pretrial detention, both because of the psychological sense of being alone

without the gang (and without protection in jail), and the very real fear of retribution

for rejecting the gang. As soon as Elmer Lopez was imprisoned, he made the conscious

                                             14
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 15 of 16 PageID #: 3468



decision to change his life. In the limited ways that are possible in prison, he stopped

communicating with other MS-13 members, he started reading the bible, attending

chapel, working for pennies, which he spent in part to speak to an outside chaplain

about his religious transformation. He resisted entreaties and threats by MS-13

members to rejoin the fold. And he thinks daily, hourly, about what he has done and

seeks forgiveness. He understands that redemption is a life-long process, but a process

he is committed to wholeheartedly.

       Elmer Lopez was an 18-year old boy who committed a terrible crime for reasons,

while understandable, that do not and cannot excuse him. Elmer Lopez now is a 21-

year old man, who is beginning to understand himself better and who has determined

that despite the many years he will have to spend in prison, he is and will remain on a

righteous path. Almost all defendants tell sentencing judges that they will change, that

they will turn their lives around and become productive members of society. Some do,

some do not, and it is therefore always a leap of faith for judges to take them at their

word. However, through his post-arrest behavior, his conduct at the MDC, his letter to

the Court, Elmer Lopez has already begun the process of demonstrating to the Court

that he means what he says, hopefully making Court’s leap of faith a shorter one.


                                                  Respectfully Submitted,

                                                        /s/


                                                  Florian Miedel
                                                  MIEDEL & MYSLIWIEC LLP
                                                  80 Broad Street, Suite 1900
                                                  New York, New York 10004
                                             15
Case 2:16-cr-00403-JFB Document 760 Filed 12/04/18 Page 16 of 16 PageID #: 3469



                                                 /s/

                                           Joshua L. Dratel
                                           LAW OFFICES OF JOSHUA L. DRATEL,
                                           P.C.
                                           29 Broadway, Suite 1412
                                           New York, New York 10006

                                           Attorneys for Elmer Lopez
Cc:   AUSA John Durham (email)




                                      16
